Citation Nr: 0314052	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  98-17 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to an initial disability evaluation in 
excess of 30 percent for chondromalacia of the right 
patella with degenerative changes, limitation of motion, 
and limited endurance with history of meniscus repair. 

2.	Entitlement to an initial disability evaluation in 
excess of zero percent for prostatitis with obstructive 
voiding.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1977 to December 
1997.       

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated in June 1998 and 
November 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.  Service 
connection for chondromalacia of the right patella was 
granted in the June 1998 rating decision.  A 20 percent 
evaluation was assigned from January 1, 1998.  The November 
2002 rating decision assigned a 30 percent evaluation to the 
right knee disability from January 1,1998.  

In May 1999, the veteran testified before the undersigned 
Board Member at a personal hearing at the RO.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.

In December 1999, this matter was remanded to the RO for 
additional development.  

The issue of the evaluation for prostatitis will be addressed 
in the REMAND section of this decision.

FINDING OF FACT

The service-connected chondromalacia of the right patella 
with degenerative changes, limitation of motion, and limited 
endurance with history of meniscus repair is manifested by 
complaints of pain and objective findings of tenderness, 
atrophy of the quadriceps muscle, effusion, not more than 
slight instability, and severe functional loss; there are X-
ray findings of degenerative joint disease of the right knee 
with flexion limited to 86 degrees with additional loss of 
motion and functional loss with repetitive use and swelling.      


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for chondromalacia of the right patella with 
degenerative changes, limitation of motion, and limited 
endurance with history of meniscus repair have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2002). 

2.  The assignment of a separate 10 percent evaluation for 
instability of the right knee is warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran was afforded VA examinations in 1998 and 2000 to 
determine the nature, extent, and severity of the service-
connected right knee disability.  Pertinent VA treatment 
records were obtained.  The veteran and his representative 
have been provided with a statement of the case and 
supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notifies them of the evidence 
needed by the veteran to prevail on the claim.  In letters 
dated in April 1998, February 2000, and June 2002, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  These letters gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  The veteran was afforded a hearing before the Board 
in May 1999.  The Board finds that the VA notified the 
veteran and the veteran's representative of the information 
and any medical or lay evidence, not previously submitted, 
that is necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002). 

Under 38 C.F.R. § 4.20, evaluation by analogy is permitted 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability.  38 C.F.R. § 4.20 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2002).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2002).  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59 (2002).

Degenerative arthritis is rated under Diagnostic Code 5003.  
Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2002).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2002).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2002).

Under Diagnostic Code 5257, other impairment of the knee: 
recurrent subluxation or lateral instability, a 10 percent 
disability evaluation requires slight recurrent subluxation 
or lateral instability.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation requires severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97.  VA General Counsel held in VAOPGCPREC 23-
97 that a veteran who has arthritis and instability of the 
knee may be assigned separate ratings under Diagnostic Codes 
5003 and 5257, provided that any separate rating must be 
based upon additional disability.  When a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Factual Background

A March 1998 VA examination report indicates that the veteran 
reported having symptoms of consistent pain, occasional 
locking, and swelling.  The veteran reported having pain with 
walking, going up and down stairs and ladders, or kneeling.  
The veteran wore bilateral hinged knee braces.  Active range 
of motion was zero to 93 degrees.  There was 1+ effusion and 
a very positive patella test.  There was 1+ McMurray on the 
medial joint line.  There was atrophy of the quadriceps 
muscle.  The ligamentous structures of the right knee were 
normal.  The diagnosis was internal derangement of the right 
knee with a tear to the lateral meniscus treated by an 
arthrotomy in 1995 and repair of a torn lateral meniscus plus 
shaving of the patella, chondromalacia of the right patella, 
and limitation of motion of the right knee.    

A March 1998 VA general medical examination report reveals 
that the veteran reported that his right knee popped and 
clicked and he occasionally had pain.  The diagnosis was 
status post right lateral meniscectomy by open surgery with 
residual degenerative joint disease.  

At a hearing before the Board in May 1999, the veteran stated 
that his right knee was unstable and gave-out on him two or 
three times a month when he went up and down stairs or when 
walking.  He indicated that he wore braces on both knees.  
The veteran indicated that he had pain on motion in his right 
knee and on a daily basis, on a scale of one to ten, the pain 
was a seven.  The veteran stated that increased activity 
increased the severity of his right knee disability.  

A June 2000 VA examination report reveals that the veteran's 
current complaints were pain, occasional weakness, swelling, 
instability, locking, and lack of endurance.  It was noted 
that the veteran currently took Motrin each night in order to 
reduce swelling and pain.  The veteran reported that cold and 
rainy weather increased pain in the right knee.  The veteran 
also indicated that increased walking, bending, and prolonged 
standing precipitated the knee pain.  The examiner noted that 
the veteran currently wore Don Joy combined instability knee 
braces which helped to support and make the knees more 
stable.  The veteran reported that since he began wearing the 
knee brace in 1996, his knee had not dislocated.  It was 
noted that the veteran currently worked for the Post Office.  
The veteran reported that he had difficulty getting in and 
out of a car because of the knee pain.  He stated that he 
could not play basketball or baseball with his son and he 
could not run or walk long distances.  He also had 
significant instability in stair-climbing.  

Examination revealed that the veteran had a wide-based, 
somewhat antalgic gait.  There was tenderness in the medial 
and lateral joint line over the right knee.  There was pain 
on patellar movement medial or laterally and there was pain 
with vertical compression of the right patella.  Active knee 
flexion started to be painful at 86 degrees and after that, 
the veteran was able to flex to 96 degrees with effort and 
with a grimacing pain expression on his face.  Passive 
flexion was limited to 96 degrees with pain.  Medial and 
lateral collateral ligaments and anterior and posterior 
cruciate ligaments were intact.  McMurray's test showed some 
pain under the knee cap and the anterior aspect of the right 
knee; there also was some pain on the lateral joint on 
McMurray's test for medial meniscus.  Muscle strength in the 
right knee on manual stress was 5/5.  When the veteran was 
asked to do a knee flexion and extension exercise in a 
leisurely manner from zero degrees extension to 90 degrees in 
a sitting position, he was unable to do the flexion and 
extension from zero degrees to 90 degrees on the right side 
and with the fourth repetition, the veteran developed pain 
and grinding under the knee cap and he wanted to stop.  When 
the veteran was asked to squat down to see how much stress 
his knee could tolerate, he was only able to bend down to 
about 40 degrees with pain restricting further squatting 
down.  The examiner noted that this indicated that repetitive 
use of the right knee with bending and stressful lifting or 
stair climbing limited the veteran's capacity for these 
activities with pain and lack of endurance.  

The assessment was degenerative changes in the right patella 
and a history of lateral meniscus surgery repair in 1995 and 
chronic knee loss of function with limitation of motion and 
pain, and lack of endurance associated with pain.  With 
repetitive use of the right knee causing pain, it was 
expected that the veteran may lose additional range of motion 
temporarily.   The examiner stated that he could not 
definitely tell to what extent the additional range of motion 
can be lost, but it was reasonable to expect that the veteran 
needed rest for awhile when there was pain and then, he may 
be able to resume his usual status after the pain lifts.  The 
examiner stated that when the veteran developed swelling, the 
swelling could cause some additional loss of range of motion 
along with the pain, and then this can cause a little bit 
more longer rest period than with the pain alone.  The 
examiner stated that because of the right knee condition, the 
veteran had severe dysfunction of the right knee at this 
time.  The examiner indicated that the April 1995 X-ray 
examination showed minimal degenerative changes of the right 
patella with a small osteophyte at the posterior-inferior 
aspect of the right patella.     

Analysis

The RO has rated the veteran's chondromalacia of the right 
patella with degenerative changes, limitation of motion, and 
limited endurance with history of meniscus repair under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5260 and 
assigned a 30 percent evaluation based upon findings of 
limitation of motion, pain, and lack of endurance.  The 
medical evidence of record shows that the veteran has 
degenerative changes of the right knee.  An April 1995 X-ray 
examination report indicates that the veteran had minimal 
degenerative changes in the right patella.  The medical 
evidence of record further shows that the range of motion of 
the right knee ranged from zero to 96 degrees.  The June 2000 
VA examination report indicates that active knee flexion 
started to be painful at 86 degrees although the veteran was 
able to flex to 96 degrees with effort and a grimacing pain 
expression on his face.  

The Board notes that under Diagnostic Code 5260, a 30 percent 
evaluation is assigned for limitation of flexion to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  In the 
present case, the RO assigned a 30 percent evaluation under 
Diagnostic Code 5260 based upon findings of limitation of 
motion with consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to 
fatigability and pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In the present case, the medical evidence shows that the 
veteran has additional loss of range of motion and functional 
loss of the right knee due to the service-connected right 
knee disability.  The medical evidence of record reflects 
findings of painful motion, lack of endurance, and swelling.  
The March 1998 VA examination report indicates that the 
veteran reported having consistent pain, occasional locking, 
and swelling.  Examination revealed atrophy of the quadriceps 
muscle.  At the hearing before the Board in May 1999, the 
veteran indicated that increased activity increased the 
severity of the right knee disability.  The June 2000 VA 
examination report indicates that the veteran had a somewhat 
antalgic gait.  The examiner indicated that the results of 
the examination showed that repetitive use of the right knee 
with bending and stressful lifting or stair climbing limited 
the veteran's capacity for these activities with pain and 
lack of endurance.  The examiner concluded that the veteran 
had chronic loss of function of the right knee with 
limitation of motion, pain, and lack of endurance associated 
with pain.  The examiner indicated that repetitive use of the 
right knee caused pain which caused additional loss of range 
of motion temporarily.   The examiner stated that he could 
not definitely tell to what extent the additional range of 
motion can be lost, but it was reasonable to expect that the 
veteran needed rest for awhile when there was pain.  The 
examiner concluded that the veteran had severe dysfunction of 
the right knee.  

Based upon the findings of limitation of flexion of the right 
knee with consideration of the additional loss of range of 
motion and functional loss due to pain and lack of endurance, 
the RO assigned the 30 percent evaluation under Diagnostic 
Code 5260.  A 30 percent evaluation is the highest rating 
available under Diagnostic Code 5260.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

The Board has examined all other diagnostic codes pertinent 
to the knee.  In applying the law to the existing facts, the 
record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 30 
percent under Diagnostic Code 5261.  In order for a 
disability evaluation in excess of 30 percent to be assigned 
under Diagnostic Code 5261, extension of the right knee must 
be limited to 30 degrees or more.  The medical evidence 
demonstrates that there is no limitation of extension of the 
right knee.  The medical evidence shows that the veteran had 
extension to zero degrees.  Thus, the Board concludes that a 
rating in excess of 30 percent is not warranted under 
Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 
5261. 

A disability evaluation in excess of 30 percent is possible 
under Diagnostic Code 5256, ankylosis of the knee.  However, 
ankylosis of the right knee is not demonstrated, so 
application of this code is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  

The Board also finds that a separate 10 percent evaluation is 
warranted for instability of the right knee under Diagnostic 
Code 5257 in addition to the 30 percent evaluation assigned 
under Diagnostic Code 5260.  See VAOPGCPREC 23-97.  Review of 
the record reveals that there are findings of instability of 
the right knee.  The March 1998 VA examination report 
indicates that the patellar test was positive.  The VA 
treatment records dated in 2002 indicate that the veteran was 
prescribed a new knee brace for instability of the right 
knee.  The veteran himself has indicated that the right knee 
dislocates when he does not wear the knee brace and he has 
instability when going up and down stairs.  The Board 
believes that these findings are indicative of additional 
disability of the right knee, characterized as instability, 
as contemplated under VAOPGCPREC 23-97.  That instability is 
deemed slight, as there have reportedly been no dislocations 
since he started wearing the brace.  Accordingly, the 
assignment of a separate 10 percent evaluation for 
instability of the right knee under Diagnostic Code 5257 is 
warranted.

In summary, a disability evaluation in excess of 30 percent 
is not warranted for the chondromalacia of the right patella 
with degenerative changes, limitation of motion, and limited 
endurance with history of meniscus repair under Diagnostic 
Codes 5003 and 5260, for the reasons and bases described 
above.  However, a separate 10 percent evaluation is 
warranted for instability of the right knee under Diagnostic 
Code 5257.  The appeal is granted to that extent.    


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for chondromalacia of the right patella with 
degenerative changes, limitation of motion, and limited 
endurance with history of meniscus repair is denied.

Entitlement to a separate 10 percent evaluation for 
instability of the right knee under Diagnostic Code 5257 is 
granted, subject to regulations governing the payment of 
monetary awards.

REMAND

A genitourinary examination was scheduled in April or May 
2000, and the veteran failed to report.  There is no 
documentation in the claims folder from which the Board might 
conclude he was properly notified of the examination or of 
the consequences of failure to report.  See 38 C.F.R. 
§ 3.655.  The veteran has cooperated with other examination 
requests before and after.  Accordingly, the examination 
should be rescheduled.  To this end the case is remanded to 
the RO for the following:


1.  The veteran should be afforded a 
genitourinary examination to determine 
the current nature and severity of the 
prostatitis with obstructive voiding.  
(NOTE:  Please give veteran at least 
three weeks notice.)  The examiner should 
specify if the predominant disability is 
voiding dysfunction or urinary tract 
infection.  The examiner should report 
the symptoms due to the prostatitis, and 
should answer the following questions: 

a).  Does the prostatitis cause 
continual urine leakage, post-
surgical urinary diversion, urinary 
incontinence, or stress incontinence 
requiring the wearing of absorbent 
materials that must changed less 
than two times a day; or changed two 
to four times a day; or requires the 
use of an appliance or the wearing 
of absorbent materials which must be 
changed more than four times a day?   

b). Does the prostatitis cause 
urinary frequency with a daytime 
voiding interval that is between two 
and three hours or an awakening to 
void two times per night; or a 
daytime voiding interval that is 
between one and two hours or an 
awakening to void three to four 
times a night; or a daytime voiding 
interval that is less than one hour 
or an awakening to void five or more 
times per night? 

c).  Does the prostatitis cause 
obstructed voiding, with or without 
stricture disease requiring dilation 
one or two times a year; or marked 
symptomatology (hesitancy, slow or 
weak stream, decreased force of 
stream) that is manifested by any 
one, or combination, of the 
following: Post void residuals 
greater than 150 cubic centimeters 
(cc); Uroflowmetry, markedly 
diminished peak flow rate (less than 
10 cc per second); Recurrent urinary 
tract infections secondary to 
obstruction; or Stricture disease 
requiring periodic dilatation every 
2 to 3 months; or urinary retention 
that requires intermittent or 
continuous catheterization? 

d).  Does the prostatitis cause a 
urinary tract infection requiring 
long-term drug therapy, 1-2 
hospitalizations per year and/or 
requiring intermittent intensive 
management; or recurrent symptomatic 
infection requiring 
drainage/frequent hospitalization 
(greater than two times/year), 
and/or requiring continuous 
intensive management?  

2.  Notify the veteran of the provisions 
of 38 C.F.R. § 3.655, Failure to report 
for Department of Veterans Affairs 
examination.  Associate the notice of the 
examination date and the notice of 
38 C.F.R. § 3.655 with the claims folder.  

Thereafter, the case should be returned to the Board, 
following completion of the usual appellate procedures.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

